DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly submitted claims 6-8 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: see detailed explanation below.

Group I. Originally acted on claims 1-3 and 5 are drawn to a combination system comprising a front shell, rear shell and access passage and are classified in B62D33/08.
Group II. New claims 6-8 are drawn to a subcombination system comprising a front shell and rear shell and are classified in B62D33/08.
The inventions are independent or distinct, each from the other because inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because shell floors positioned during movement as recited are not required.  The subcombination has separate utility such as use in a system relying on solid continuous shell sidewalls (i.e. devoid of an access passage and/or access opening). The examiner has required restriction between combination and subcombination inventions. Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art due to their divergent subject matter.

Applicant should note, new claims 6+ comprise a subcombination device of front and rear shells defining a series of walls and floors not contained in the previously examined claim group I.  The newly introduced floors are recited as being positioned above and below one another during repositioning of the shell structures.  The originally acted on claims 1+ include more broadly defined shell structures in combination with at least an access passage and include no reference to floor structure or relative positioning thereof during device operation.  The original search was conducted considering movable shells defining an access opening in a sidewall.  Examination of new claims 6+ which incorporate detail of floor structures of the shells not previously recited and make no reference to an access opening would require completely researching the device with the new floor structure in mind.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6-8 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1-3 and 5 are allowed.

Applicant’s arguments in the remarks section of the response of 3/31/22 with respect to claims 1-3 and 5 have been fully considered and are persuasive.  The previous rejections of these claims under 35USC sections 112 and/or 102 have been withdrawn. 

Cancellation of claims 6-8 in response to this action would place the application in condition for allowance.

Applicant's amendment necessitated the new requirement for restriction presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616